Citation Nr: 0933307	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, that denied a higher rating for 
PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his July 2006 Substantive Appeal, the Veteran reported 
that his PTSD has worsened since the most recent VA 
examination, which was conducted in June 2005.  As such, VA 
is required to afford him a contemporaneous VA examination to 
assess the current nature, extent and severity of his 
psychiatric disability.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand this claim.  

The Board also observes that the Veteran receives VA 
treatment for this condition, and records of his care, dated 
since July 2006, have not been associated with the claims 
folder.  Under the law, VA must obtain these records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  
For this reason as well, the claim must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file PTSD treatment records 
since July 2006.  All efforts to obtain 
VA records should be fully documented, 
and the VA facilities must provide a 
negative response if records are not 
available.

2.  The Veteran should be afforded a VA 
psychiatric examination to determine 
the extent and severity of his PTSD.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated tests should 
be performed.  The examiner should 
report all pertinent findings and 
estimate the Veteran's Global 
Assessment of Functional (GAF) Scale 
score.  The examiner should set forth a 
complete rationale for all findings and 
conclusions in a legible report.  

3.  Then readjudciate the appeal.  If the benefit sought 
on appeal is not granted, the RO must issue a 
supplemental statement of the case and the Veteran 
should be given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

